265 F.2d 929
James F. TURNER, Adm'r, Appellant,v.HIWASSEE LAND COMPANY, Appellee.
No. 13740.
United States Court of Appeals Sixth Circuit.
April 21, 1959.

H. H. Gearinger of Noone & Noone, Chattanooga, Tenn., for appellant.
A. F. Rebman, III, of Spears, Moore, Rebman, & Williams, Chattanooga, Tenn., for appellee.
Before MARTIN, Chief Judge, and MARIS and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on appeal of the plaintiff in the district court from the denial of his motion under Rule 60(b) of the Rules of Civil Procedure, 28 U.S.C.A., for leave to file a motion to vacate the judgment of directed verdict for the defendant, entered in the district court on March 13, 1958;


2
And this court, having duly considered the oral arguments and the briefs of the attorneys and the record in the case, is of opinion that, for the reasons stated by District Judge Darr in his succinct opinion, the motion was properly denied.


3
It is, accordingly, ordered that the judgment of the district court in denying plaintiff's motion be affirmed.